Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In response to an Office action mailed on 04/13/2022 ("04-13-22 OA"), the Applicant canceled claims 1-20, added new claims 21-40 and amended the title on 08/15/2022 ("08-15-22 Response").
Currently, claims 21-40 are pending.
Election/Restrictions
Newly submitted claim 40 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Its base method claim 39 is a linking claim to an independent or distinct invention of a vertical capacitor structure, and the elected-by-presentation of an invention of vertical capacitor can be made by another and materially different process, infra. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 40 has been withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	New claims 21-38, drawn to a vertical capacitor classified in H01L28/40.
II.	New claim 40, drawn a method for manufacturing a vertical capacitor structure classified in H01L21/02118.
New method claim 39 links Invention I (Group I) and Invention II (Group II).  The restriction requirement among the linked Group I and Group II is subject to the nonallowance of the linking claim 39. Should the linking claim 39 (so long as the claim 39 remains linking claims) be found to be allowed, the restriction requirement as to the linked inventions shall be withdrawn and any claim(s) depending from or otherwise requiring all the limitations of the allowable linking claim 39 will be rejoined and fully examined for patentability in accordance with 37 CFR 1.104.  Claims that require all the limitations of an allowable linking claim will be entered as a matter of right if the amendment is presented prior to final rejection or allowance, whichever is earlier.
Amendments submitted after final rejection are governed by 37 CFR 1.116; amendments submitted after allowance are governed by 37 CFR 1.312.
Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, the allowable linking claim, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Where a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01 
The inventions are distinct, each from the other because of the following reasons: Inventions or Groups I and II are related as process of making and product made.  The Groups are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the present application, a vertical capacitor of Group I can be made by a materially different process than the process recited in claim 40. For example, the vertical capacitor of Group II can be made by selectively depositing a plurality of pillars in the cavity. 
A search indicating that the process is novel or unobvious would not extend to a holding that the product itself is novel or unobvious. 

Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
	A search indicating that a process is novel or unobvious would not extend to a holding that the product itself is novel or unobvious.



Response to Arguments
Applicant's amendments to the title have overcome the objection to the Specification set forth on page 2 under line item number 1 of the 04-13-22 OA.
Applicant's cancelation of claims 1-20 have overcome the objection to the Drawings set forth starting on page 3 under line item number 2 of the 04-13-22 OA.
Applicant's cancelation of claims 9 and 10 have overcome the 35 U.S.C. 112(a) rejection of claims 9 and 10 set forth starting on page 4 under line item number 3 of the 04-13-22 OA.
Applicant's cancelation of claims 16-20 have overcome the 35 U.S.C. 112(b) rejection of claims 16-20 set forth starting on page 4 under line item number 4 of the 04-13-22 OA.
Applicant's cancelation of claims 1-20 have overcome the prior-art rejections based at least in part by the primary reference Chao set forth starting on page 6 under line item numbers 5 and 6 of the 04-13-22 OA.
Applicant's cancelation of claims 1-20 have overcome the prior-art rejections based at least in part by the primary reference Chen set forth starting on page 13 under line item numbers 7 and 8 of the 04-13-22 OA.
Applicant's cancelation of claim 1 have overcome the nonstatutory obviousness-type double patenting rejection of claim 1 as being unpatentable over claim 6 of the '602 Parent Patent set forth starting on page 20 under line item number 9 of the 04-13-22 OA.
New claims 21-39 required further consideration and updated search. New grounds of rejection are provided below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 32-34 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Section 2173.02.I. of the MPEP provides the following guidance on how pre-issuance claims under examination are construed differently than patented claims:
Patented claims are not given the broadest reasonable interpretation during court proceedings involving infringement and validity, and can be interpreted based on a fully developed prosecution record. While "absolute precision is unattainable" in patented claims, the definiteness requirement "mandates clarity." Nautilus, Inc. v. Biosig Instruments, Inc., 527 U.S. __, 134 S. Ct. 2120, 2129, 110 USPQ2d 1688, 1693 (2014). A court will not find a patented claim indefinite unless the claim interpreted in light of the specification and the prosecution history fails to "inform those skilled in the art about the scope of the invention with reasonable certainty." Id. at 1689.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

The Office does not interpret claims when examining patent applications in the same manner as the courts. In re Packard, 751 F.3d 1307, 1312, 110 USPQ2d 1785, 1788 (Fed. Cir. 2014); In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22 (Fed. Cir. 1989). The Office construes claims by giving them their broadest reasonable interpretation during prosecution in an effort to establish a clear record of what the applicant intends to claim. Such claim construction during prosecution may effectively result in a lower threshold for ambiguity than a court's determination. Packard, 751 F.3d at 1323-24, 110 USPQ2d at 1796-97 (Plager, J., concurring). However, applicant has the ability to amend the claims during prosecution to ensure that the meaning of the language is clear and definite prior to issuance or provide a persuasive explanation (with evidence as necessary) that a person of ordinary skill in the art would not consider the claim language unclear. In re Buszard, 504 F.3d 1364, 1366 (Fed. Cir. 2007)( claims are given their broadest reasonable interpretation during prosecution "to facilitate sharpening and clarifying the claims at the application stage"); see also In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 322, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989). 
	Here, claim 32 is indefinite, because it is unclear what "232 array" is. Does the "232" designate a particular spatial arrangement that has attained a customary meaning in the art? Or, does it specify relative heights among the pillars? For the purpose of advancing the examination of the instant application, "232" has been considered to be an intended use or non-functional feature of an array.
	Claims 33 and 34 are indefinite, because they depend from the indefinite 
claim 32.
	Independent claim 39 is indefinite for the same reason that claim 32 is indefinite. 

Claim Rejections - 35 USC § 1021
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim 39 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pub. No. US 2019/0103227 A1 to Lu et al. ("Lu").
	Fig. 1 of Lu is provided to support the rejection below:

    PNG
    media_image2.png
    318
    471
    media_image2.png
    Greyscale

 Regarding independent claim 39, Lu teaches a method for manufacturing a vertical capacitor structure (see embodiment shown by Fig. 1), comprising:
(a) forming a cavity 101a in a substrate 101 (para [0021] - "The substrate 101 defines a cavity 101a");
(b) forming a plurality of pillars 102b, 102b', 102b" (para [0022] - "The electrode 102 also includes a plurality of conductive posts, including the conductive post 102b, the conductive post 102b' and the conductive post 102b"...) in the cavity 101a, wherein the plurality of pillars 102b, 102b', 102b" are arranged in at least one 232 array in the cavity 101a (Since the term "232 array" has been determined to be indefinite, the "232 array" has been interpreted as an array in the interest of advancing the examination of the present application.);
(c) forming a first conductive layer 105 (para [0025] - "The capacitor structure 100 further includes an electrode 105") covering the cavity 101a of the substrate 101 and the plurality of pillars 102b, 102b', 102b" (para [0035] - "The planarization layer 103 may include an organic macromolecule polymer layer, and an organic macromolecule polymer layer may include a photosensitive polyimide (PI) layer."), wherein the first conductive layer 105 is insulated from the substrate 101 (para [0035] - "The planarization layer 103 may include an organic macromolecule polymer layer, and an organic macromolecule polymer layer may include a photosensitive polyimide (PI) layer." So, PI planarization layer 105 insulates the electrode 105 from the substrate 101);
(d) forming a first dielectric layer 106 (para [0026] - "a dielectric layer 106") covering the first conductive layer 105; and
(e) forming a second conductive layer 107 (para [0027] - "an electrode 107") covering the first dielectric layer 106.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-23, 26, 27, 30, 32-34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Pub. No. US 2019/0103227 A1 to Lu et al. ("Lu").
	Fig. 7D (as annotated) of Lu has been annotated to support the rejection below:

[AltContent: textbox (102 with four conductive pillars)][AltContent: arrow]
    PNG
    media_image3.png
    300
    474
    media_image3.png
    Greyscale


Regarding independent claim 21, Lu teaches a vertical capacitor structure (see embodiment shown by Fig. 1), comprising:
a substrate 101 defining a cavity 101a (para [0021] - "The substrate 101 defines a cavity 101a");
at least one protrusion 102b, 102b', 102b" (para [0022] - "The electrode 102 also includes a plurality of conductive posts, including the conductive post 102b, the conductive post 102b' and the conductive post 102b"...) disposed in the cavity 101a;
a first conductive layer 105 (para [0025] - "The capacitor structure 100 further includes an electrode 105") covering the cavity 101a of the substrate 101 and the at least one protrusion 102b, 102b', 102b", wherein the first conductive layer 105 is conformal with a surface of the at least one protrusion 102b, 102b', 102b";
a first dielectric layer 106 (para [0026] - "a dielectric layer 106") covering the first conductive layer 105; and
a second conductive layer 107 (para [0027] - "an electrode 107") covering the first dielectric layer 106.
Embodiment as shown in Fig. 1 does not disclose wherein the at least one protrusion 102b, 102b', 102b" is insulated and spaced apart from the substrate 101.
However, another embodiment of Lu as shown in Fig. 7D teaches using "a dielectric layer (e.g., high quality factor (Q) material such as Ta2O5)" (para [0045]) between the capacitor structure (Lu teaches that the capacitor structure 100 also includes a planarization layer 103 that is provided on the first electrode 102 in paragraph [0023].) and the substrate 101. Fig. 7D shows a drawing reference numeral 7d that is more likely than not the Ta2O5, high qualify factor (Q) dielectric layer that is described in para [0045]), because para [0045] discloses that the Ta2O5, high qualify factor (Q) dielectric layer is between the capacitor structure 100 and the substrate 101. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the capacitor structure 100 as taught by the embodiment shown in Fig. 1 with a feature of Ta2O5, high qualify factor (Q) dielectric layer as taught by anther embodiment shown in Fig. 7D and described in paragraph [0045], so as to adjust the electric resistance of the capacitor structure 100. 
Regarding claim 22, the combination of two embodiments (Fig. 1 and Fig. 7D) of Lu teaches an insulating layer 7d disposed on a bottom surface of the cavity 101a of the substrate 101, wherein the at least one protrusion 102b, 102b', 102b" protrudes from the insulating layer 7d. 
Regarding claim 23, Lu teaches a first terminal 108b and a second terminal 108a (para [0029] - "The electrode 105 is electrically connected to a conductive contact 108b by a second conductive via 109b. The electrode 107 is electrically connected to the conductive contact 108a by a conductive via 109c.") disposed over the substrate 101 and non-overlapping with the cavity 101a, the first terminal 108b contacts the first conductive layer 105, and the second terminal 108a contacts the second conductive layer 107 and is spaced apart from the first conductive layer 105. 
Regarding claim 26, the combination of two embodiments (Fig. 1 and Fig. 7D) of Lu teaches teaches an interface 7d that exists between the at least one protrusion 102b, 102b', 102b" and the substrate 101, and the interface 7d is substantially aligned with a bottom surface of the first conductive layer 105 in the cavity 101a.
	Regarding claim 27, Lu does not disclose wherein in a cross-sectional view, a width of the at least one protrusion is reduced from the interface to a top surface of the at least one protrusion gradually.
	However, in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
Here, the only difference between the claimed vertical capacitor structure and the vertical capacitor structure taught by Lu is a relative shape or angle of the protrusion  such that the a width of the at least one protrusion is reduced from the interface to a top surface of the at least one protrusion gradually.  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the shape of the protrusion such that a width of the at least one protrusion is reduced from the interface to a top surface of the at least one protrusion gradually as a matter of choice with a reasonable expectation that protrusion would retain its function. see In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) as to why it would have been obvious for one of ordinary skill in the art to pursue known options from a finite number of known options with a reasonable expectation of success of arriving at a result in light of the teachings of the prior art).  Engineers are often tasked to trying different things within the context of what known options are available; that's why engineers are trained to do.  In light of the holding in In re Dailey, absent persuasive evidence that a protrusion with the width that is reduced from the interface to a top surface of the at least one protrusion gradually would perform differently than a 90-degree protrusion, the claimed vertical capacitor structure is not patentably distinct over that taught by Lu.
Regarding claim 30, Lu teaches the at least one protrusion 102b, 102b', 102b" that includes a plurality of pillars 102b, 102b', 102b" disposed in a same cavity 101a, wherein the plurality of pillars 102b, 102b', 102b" are separated from each other and are separated from a sidewall of the cavity 101a. 
Regarding claim 32, Lu teaches the at least one protrusion 102b, 102b', 102b" that includes a plurality of pillars 102b, 102b', 102b" in at least one 232 array in the cavity 101a (Since the term "232 array" has been determined to be indefinite, the "232 array" has been interpreted as an array in the interest of advancing the examination of the present application.).
	Regarding claim 33, Lu does not disclose wherein the at least one protrusion includes at least one pillar that is in a truncated cone-shape.
	However, in In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the Court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.
Here, the only difference between the claimed vertical capacitor structure and the vertical capacitor structure taught by Lu is a relative shape or angle of the protrusion  such at least one pillar is in a truncated cone-shape.  
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the shape of the protrusion such at least one pillar is in a truncated cone-shape as a matter of choice with a reasonable expectation that protrusion would retain its function. see In re Kubin, 561 F.3d 1351 (Fed. Cir. 2009) as to why it would have been obvious for one of ordinary skill in the art to pursue known options from a finite number of known options with a reasonable expectation of success of arriving at a result in light of the teachings of the prior art).  Engineers are often tasked to trying different things within the context of what known options are available; that's why engineers are trained to do.  In light of the holding in In re Dailey, absent persuasive evidence that a protrusion having a truncated cone-shape would perform differently than a 90-degree protrusion, the claimed vertical capacitor structure is not patentably distinct over that taught by Lu.
Regarding claim 34, Lu teaches the first conductive layer 105, the first dielectric layer 106 and the second conductive layer 107 that jointly form a capacitor component, wherein in a top view, the capacitor component completely covers a circumference of the at least one pillar 102, 102b', 102b". 

Regarding independent claim 39, as an alternate ground of rejection, Lu teaches a method for manufacturing a vertical capacitor structure (see embodiment shown by Fig. 1), comprising:
(a) forming a cavity 101a in a substrate 101 (para [0021] - "The substrate 101 defines a cavity 101a");
(b) forming a plurality of pillars 102b, 102b', 102b" (para [0022] - "The electrode 102 also includes a plurality of conductive posts, including the conductive post 102b, the conductive post 102b' and the conductive post 102b"...) in the cavity 101a, wherein the plurality of pillars 102b, 102b', 102b" are arranged in at least one 232 array in the cavity 101a (Since the term "232 array" has been determined to be indefinite, the "232 array" has been interpreted as an array in the interest of advancing the examination of the present application.);
(c) forming a first conductive layer 105 (para [0025] - "The capacitor structure 100 further includes an electrode 105") covering the cavity 101a of the substrate 101 and the plurality of pillars 102b, 102b', 102b", 
(d) forming a first dielectric layer 106 (para [0026] - "a dielectric layer 106") covering the first conductive layer 105; and
(e) forming a second conductive layer 107 (para [0027] - "an electrode 107") covering the first dielectric layer 106.
Embodiment as shown in Fig. 1 does not disclose wherein the first conductive layer 105 is insulated from the substrate 101.
However, another embodiment of Lu as shown in Fig. 7D teaches using "a dielectric layer (e.g., high quality factor (Q) material such as Ta2O5)" (para [0045]) between the capacitor structure (Lu teaches that the capacitor structure 100 also includes a planarization layer 103 that is provided on the first electrode 102 in paragraph [0023].) and the substrate 101. Fig. 7D shows a drawing reference numeral 7d that is more likely than not the Ta2O5, high qualify factor (Q) dielectric layer that is described in para [0045]), because para [0045] discloses that the Ta2O5, high qualify factor (Q) dielectric layer is between the capacitor structure 100 and the substrate 101. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the capacitor structure 100 as taught by the embodiment shown in Fig. 1 with a feature of Ta2O5, high qualify factor (Q) dielectric layer as taught by anther embodiment shown in Fig. 7D and described in paragraph [0045], so as to adjust the electric resistance of the capacitor structure 100. 


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 24 is objected to, but would be allowable if (i) its base claim 21 is amended to include all of the limitations of claim 24 and intervening claim 23 or (ii) claim 24 is rewritten in independent form to include all of the limitations of its base claim 21 and the intervening claim 23.
Claim 25 is objected to, but would be allowable, because it depends from the objected to, but allowable claim 24. 
Claim 28 is objected to, but would be allowable if (i) its base claim 21 is amended to include all of the limitations of claim 28 or (ii) claim 28 is rewritten in independent form to include all of the limitations of its base claim 21.
Claim 29 is objected to, but would be allowable if (i) its base claim 21 is amended to include all of the limitations of claim 29 or (ii) claim 29 is rewritten in independent form to include all of the limitations of its base claim 21.
Claim 31 is objected to, but would be allowable if (i) its base claim 21 is amended to include all of the limitations of claim 31 or (ii) claim 31 is rewritten in independent form to include all of the limitations of its base claim 21.
Claim 35 is objected to, but would be allowable if (i) its base claim 21 is amended to include all of the limitations of claim 35 or (ii) claim 35 is rewritten in independent form to include all of the limitations of its base claim 21.
Claim 36 is objected to, but would be allowable if (i) its base claim 21 is amended to include all of the limitations of claim 36 or (ii) claim 36 is rewritten in independent form to include all of the limitations of its base claim 21.
Claim 37 is objected to, but would be allowable if (i) its base claim 21 is amended to include all of the limitations of claim 37 or (ii) claim 37 is rewritten in independent form to include all of the limitations of its base claim 21.
Claim 38 is objected to, but would be allowable if (i) its base claim 21 is amended to include all of the limitations of claim 38 or (ii) claim 38 is rewritten in independent form to include all of the limitations of its base claim 21.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano, can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        12 September 2022

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.